UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2017 (Commission File No.001-35446) NOVADAQ TECHNOLOGIES INC. (Translation of registrant’s name into English) 5090 Explorer Drive Suite 202, Mississauga Ontario, Canada L4W 4T9 (Address of registrant’s principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form20-F or Form40-F. Form20-F ☐ Form40-F ☒ Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101 (b)(1): Yes ☐ No ☒ Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101 (b)(7): Yes ☐ No ☒ Indicate by check mark whether the registrant by furnishing the information contained in this Formis also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes ☐ No ☒ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. NOVADAQ TECHNOLOGIES INC. (Registrant) By: /s/ Roger Deck Name: Roger Deck Title: Chief Financial Officer Date: August 10, 2017 EXHIBIT INDEX Exhibit Description Interim Unaudited Consolidated Financial Statements Management’s Discussion and Analysis CEO Certification CFO Certification
